Name: Commission Regulation (EC) No 568/1999 of 16 March 1999 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31999R0568Commission Regulation (EC) No 568/1999 of 16 March 1999 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk products Official Journal L 070 , 17/03/1999 P. 0011 - 0011COMMISSION REGULATION (EC) No 568/1999 of 16 March 1999 amending Regulation (EC) No 577/97 laying down certain detailed rules for the application of Council Regulation (EC) No 2991/94 laying down standards for spreadable fats and of Council Regulation (EEC) No 1898/87 on the protection of designations used in the marketing of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2991/94 of 5 December 1994 laying down standards for spreadable fats (1), and in particular Article 8 thereof,Having regard to Council Regulation (EEC) No 1898/87 of 2 July 1987 on the protection of designations used in the marketing of milk and milk products (2), as last amended by Regulation (EC) No 222/98 (3), and in particular Article 4(2) thereof,Whereas Commission Regulation (EC) No 577/97 (4), as last amended by Regulation (EC) No 2521/98 (5), lays down special provisions as regards the use of the designation 'butter` for the group of products composed of butter, sugar and alcohol; whereas it is recognised that some of those products are eligible for the derogation provided for in Article 2(2) of Regulation (EC) No 2991/94 regarding traditional designations; whereas those products are defined in Annex I to Regulation (EC) No 577/97 as products with a minimum fat content of 34 %;Whereas, according to additional information supplied by the United Kingdom, it seems that some products having a traditional character have a fat content of the order of 20 %; whereas Annex I to Regulation (EC) No 577/97 should therefore be adapted accordingly;Whereas the Management Committees concerned have not delivered opinions within the time limits set by their chairmen,HAS ADOPTED THIS REGULATION:Article 1 In the first indent of point V of Annex I to Regulation (EC) No 577/97, '34 %` is replaced by '20 %`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 316, 9. 12. 1994, p. 2.(2) OJ L 182, 3. 7. 1987, p. 36.(3) OJ L 28, 1. 2. 1998, p. 1.(4) OJ L 87, 2. 4. 1997, p. 3.(5) OJ L 31, 25. 11. 1998, p. 12.